                                                           Case 2:19-cv-00428-APG-BNW Document 34 Filed 12/17/19 Page 1 of 5



                                                       1    LATHAM & WATKINS LLP
                                                            Michele D. Johnson (admitted pro hac vice)
                                                       2    michele.johson@lw.com
                                                            Kristin N. Murphy (admitted pro hac vice)
                                                       3    kristin.murphy@lw.com
                                                            650 Town Center Drive, 20th Floor
                                                       4    Costa Mesa, California 92626
                                                            Telephone: (714) 540-1235
                                                       5    Facsimile: (714) 755-8290
                                                       6    SNELL & WILMER L.L.P.
                                                            John S. Delikanakis (NV Bar #5928)
                                                       7    jdelikanakis@swlaw.com
                                                            David L. Edelblute (NV Bar #14049)
                                                       8    dedelblute@swlaw.com
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       9    Las Vegas, Nevada 89169
                                                            Telephone: (702) 784-5200
                                                      10    Facsimile: (702) 784-5252
                                                      11    Attorneys for Defendants
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                        UNITED STATES DISTRICT COURT
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                DISTRICT OF NEVADA
                                                      15

                                                      16    SIPDA REVOCABLE TRUST, by Trenton
                                                            J. Warner, Director, on behalf of itself and     CASE NO.: 2:19-cv-00428-APG-BNW
                                                      17    all other similarly situated,

                                                                                   Plaintiff,                 STIPULATION AND [PROPOSED]
                                                      18                                                      ORDER REGARDING EXTENSION OF
                                                                   v.                                         TIME FOR RESPONSE BY
                                                      19                                                      DEFENDANTS TO THE AMENDED
                                                            THE PARKING REIT, INC., MICHAEL V.                COMPLAINT
                                                      20
                                                            SHUSTEK, ROBERT J. AALBERTS,
                                                      21    DAVID CHAVEZ, JOHN E. DAWSON,
                                                            SHAWN NELSON, NICHOLAS NILSEN
                                                      22    and ALLEN WOLFF,

                                                      23                            Defendants.

                                                      24

                                                      25          Plaintiff SIPDA Revocable Trust (“Plaintiff”) and Defendants The Parking REIT, Inc.,

                                                      26   Michael V. Shustek, Robert J. Aalberts, David Chavez, John E. Dawson, Shawn Nelson, Nicholas

                                                      27   Nilsen, William Wells, and Allen Wolff (“Defendants”) (collectively, the “Parties”), through

                                                      28   counsel and subject to this Court’s approval, hereby stipulate and agree as follows:


                                                                                                           -1-
                                                           Case 2:19-cv-00428-APG-BNW Document 34 Filed 12/17/19 Page 2 of 5



                                                       1           WHEREAS, Plaintiff filed a First Amended Class Action Complaint (“Amended
                                                       2   Complaint”) in the above-captioned action on October 11, 2019 (Dkt. No. 32);
                                                       3           WHEREAS, pursuant to a prior stipulated order, Defendants are currently scheduled to
                                                       4   answer or otherwise respond to the Amended Complaint by December 18, 2019 (Dkt. No. 31);
                                                       5           WHEREAS, Defendants expect to file motions to dismiss and request additional time to
                                                       6   respond to the Amended Complaint, with an extension of time through and including January 9,
                                                       7   2020.
                                                       8           WHEREAS, Defendants have conferred with Plaintiff regarding a revised schedule for any
                                                       9   motion to dismiss briefing;
                                                      10           WHEREAS, the Parties agree that the following proposed stipulated schedule, below, is
                                                      11   agreeable to the Parties.
                                                      12           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Parties, through their undersigned counsel, as follows:
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14           1.     Defendants shall answer or file a motion to dismiss the Amended Complaint by
                               L.L.P.




                                                      15   January 9, 2020; and
                                                      16           2.     If Defendants move to dismiss the Amended Complaint, Plaintiff shall file and serve
                                                      17   opposition papers by March 9, 2020.
                                                      18

                                                      19                                   [signatures on following page(s)]
                                                      20            IT IS SO ORDERED
                                                      21
                                                                    DATED: April  30, 2019
                                                                           12/18/19
                                                      22

                                                      23

                                                      24
                                                                    __________________________________________________
                                                      25            BRENDA WEKSLER
                                                      26            UNITED STATES MAGISTRATE JUDGE
                                                      27

                                                      28

                                                                                                          -2-
                                                           Case 2:19-cv-00428-APG-BNW Document 34 Filed 12/17/19 Page 3 of 5



                                                       1   Dated: December 17, 2019.        Respectfully submitted,
                                                       2                                By: /s/ John S. Delikanakis
                                                                                           John S. Delikanakis (NV Bar #5928)
                                                       3                                   jdelikanakis@swlaw.com
                                                                                           David L. Edelbute (NV Bar #14049)
                                                       4                                   dedelbute@swlaw.com
                                                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       5                                   Las Vegas, Nevada 89169
                                                       6                                    --and--
                                                       7                                    LATHAM & WATKINS LLP
                                                                                            Michele D. Johnson (admitted pro hac vice)
                                                       8                                    Kristin N. Murphy (admitted pro hac vice)
                                                                                            650 Town Center Drive, 20th Floor
                                                       9                                    Costa Mesa, California 92626
                                                      10                                    Attorneys for Defendants The Parking Reit, Inc.,
                                                                                            Michael V. Shustek, Robert J. Aalberts, David Chavez,
                                                      11                                    John E. Dawson, Shawn Nelson, Nicholas Nilsen,
                                                                                            William Wells and Allen Wolff
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   Dated: December 17, 2019.        Respectfully submitted,
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                                By: /s/ Christopher J. Gray
                               L.L.P.




                                                                                            Martin L. Welsh (NV Bar #8720)
                                                      15                                    mwelsh@lvlaw.com
                                                                                            LAW OFFICE OF HAYES & WELSH
                                                      16                                    199 N. Arroyo Grande Blvd., Suite 200
                                                                                            Henderson, Nevada 89074
                                                      17                                    Tel: (702) 434-3444
                                                                                            Fax: (702) 434-3739
                                                      18                                    Liaison Counsel for Plaintiff
                                                                                            SIPDA Revocable Trust, by Trenton J. Warner, on
                                                      19                                    behalf of itself and all others similarly situated
                                                      20                                    --and--
                                                      21                                    LEVI & KORSINSKY, LLP
                                                                                            Donald J. Enright
                                                      22                                    1101 30th Street NW, Suite 115
                                                                                            Washington, DC 20007
                                                      23
                                                                                            --and--
                                                      24
                                                                                            LAW OFFICE OF CHRISTOPHER J. GRAY P.C.
                                                      25                                    Christopher J. Gray, Esq.
                                                                                            360 Lexington Avenue, 14th Floor
                                                      26                                    New York, New York 10017
                                                                                            Co-Lead Counsel for Plaintiff
                                                      27                                    SIPDA Revocable Trust, by Trenton J. Warner, on
                                                                                            behalf of itself and all others similarly situated
                                                      28

                                                                                                -3-
                                                           Case 2:19-cv-00428-APG-BNW Document 34 Filed 12/17/19 Page 4 of 5



                                                       1                                              ORDER
                                                       2         IT IS SO ORDERED.
                                                       3    DATED this ___ day of __________, 2019.

                                                       4
                                                                                                               U.S. DISTRICT COURT JUDGE
                                                       5

                                                       6       Submitted by:
                                                       7       SNELL & WILMER L.L.P.
                                                       8    By: /s/ John S. Delikanakis
                                                               John S. Delikanakis (NV Bar #5928)
                                                       9       jdelikanakis@swlaw.com
                                                               David L. Edelbute (NV Bar #14049)
                                                      10       dedelbute@swlaw.com
                                                               3883 Howard Hughes Parkway, Suite 1100
                                                      11       Las Vegas, Nevada 89169
                                                      12       --and--
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13       LATHAM & WATKINS LLP
                    Las Vegas, Nevada 89169




                                                               Michele D. Johnson (admitted pro hac vice)
                         LAW OFFICES

                          702.784.5200




                                                      14       Kristin N. Murphy (admitted pro hac vice)
                               L.L.P.




                                                               650 Town Center Drive, 20th Floor
                                                      15       Costa Mesa, California 92626
                                                      16       Attorneys for Defendants The Parking Reit,
                                                               Inc., Michael V. Shustek, Robert J. Aalberts,
                                                      17       David Chavez, John E. Dawson, Shawn
                                                               Nelson, Nicholas Nilsen, William Wells and
                                                      18       Allen Wolff
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -4-
                                                           Case 2:19-cv-00428-APG-BNW Document 34 Filed 12/17/19 Page 5 of 5



                                                       1                                   CERTIFICATE OF SERVICE
                                                       2            On December 17, 2019, I served the foregoing document on all parties appearing in this
                                                       3   case when filing said document through the court’s PACER system with automatic e-service on all
                                                       4   persons who have registered for e-service on PACER for this case.
                                                       5    Christopher J. Gray, Esq.
                                                            LAW OFFICE OF CHRISTOPHER J. GRAY, P.C.
                                                       6    360 Lexington Ave., 14th Floor
                                                            New York, NY 10017
                                                       7
                                                            gray@cjgraylaw.com
                                                       8
                                                            Donald J. Enright, Esq.
                                                       9    LEVI & KORSINSKY LLP
                                                            11-1 30th Street, N.W., Ste. 115
                                                      10    Washington, DC 20007
                                                      11    denright@zlk.com

                                                      12    Joshua B. Kons, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                            LAW OFFICES OF JOSHUA B. KONS, LLC
Snell & Wilmer




                                                      13    100 Pearl Street, 14th Floor
                    Las Vegas, Nevada 89169




                                                            Hartford, CT 06103
                         LAW OFFICES

                          702.784.5200




                                                      14    joshuakons@konslaw.com
                               L.L.P.




                                                      15
                                                            Martin L. Welsh, Esq.
                                                      16    LAW OFFICE OF HAYES & WELSH
                                                            199 N. Arroyo Grande Blvd., Ste. 200
                                                      17    Henderson, NV 89074
                                                            mwelsh@lvlaw.com
                                                      18    Attorneys for Plaintiff SIPDA Revocable Trust
                                                            by Trenton J. Warner, Director, on behalf of
                                                      19    itself and all other similarly situated
                                                      20
                                                                                                       /s/ D’Andrea Dunn
                                                      21                                               An employee of SNELL & WILMER L.L.P.
                                                           4826-1078-6991
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -5-
